19-14007-smb          Doc 2      Filed 12/22/19       Entered 12/22/19 23:45:36                 Main Document
                                                     Pg 1 of 31


BRACEWELL LLP
Robert G. Burns
Mark Dendinger
Joshua D. Neifeld
1251 Avenue of the Americas, 49th Floor
New York, New York 10020
Telephone: (212) 508-6100
Facsimile: (212) 508-6101

Proposed Counsel for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re                                                               Chapter 11

    Seabras 1 USA, LLC et al.,                                          Case No. 19-[____] (___)

                     Debtors.1                                          (Joint Administration Pending)


                     DECLARATION OF ROGER KUEBEL IN SUPPORT
                   OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

            I, Roger Kuebel, make this declaration under 28 U.S.C. § 1746.

            1.     I am the Chief Financial Officer of Seaborn Management, Inc. (d/b/a Seaborn

Networks), a submarine cable company headquartered in Beverly, Massachusetts (“Seaborn

Manager”). I am also Chief Financial Officer for the above-captioned Debtors (the “Debtors,”

and together with their non-Debtor subsidiaries, the “Company”). In these capacities, I am

responsible for managing all financial operations of Seaborn Manager and the Debtors, as well as

treasury and tax. I have served in this role since February 3, 2014.




1
 The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
are Seabras 1 USA, LLC (0027) and Seabras 1 Bermuda Ltd. (7149). The Debtors’ principal offices are located at
600 Cummings Center, Suite 268Z, Beverly, MA 01915.




#6092322.1
19-14007-smb      Doc 2      Filed 12/22/19    Entered 12/22/19 23:45:36        Main Document
                                              Pg 2 of 31


           2.   I have an M.B.A. from the University of Chicago, with a specialization in finance,

and a B.S. from the Pennsylvania State University, majoring in Operations Management.

           3.   In my capacity as Chief Financial Officer of Seaborn Manager and the Debtors, I

am generally familiar with Seaborn Manager’s and the Debtors’ day-to-day operations, business

and financial affairs, and books and records. I am above 18 years of age, and I am competent to

testify.

           4.   I have almost 20 years of experience working in the wholesale carrier industry. I

began my career in manufacturing at a division of General Motors and spent four years after

graduate school at the consulting firm of Stern, Stewart & Co. Prior to joining Seaborn Manager

and the Debtors, I served as Vice President and Treasurer for public telecom and technology

companies, including senior finance positions at Global Crossing, Genuity, GTE Corporation, and,

most recently, Aspen Technology, Inc.

           5.   Throughout my career I have led, or played a key role, in equity and debt IPOs, as

well as chapter 11 restructurings, and have extensive experience in all aspects of financing with

respect to both bank and capital markets. Additionally, I have significant experience in operations

analysis, financial planning, tax planning, transfer pricing, insurance, management of receivables

and payables, mergers and acquisitions, financial systems and processes, and reporting, both

internally and externally.

           6.   On the date hereof (the “Petition Date”), I submit this declaration (this

“Declaration”) to assist this Court and parties-in-interest in understanding: (a) the Debtors, their

operations, and their capital structure; (b) the circumstances related to the commencement of these

chapter 11 cases under Title 11 of the United States Code (the “Bankruptcy Code”); and (c) the




                                                -2-
19-14007-smb          Doc 2   Filed 12/22/19    Entered 12/22/19 23:45:36          Main Document
                                               Pg 3 of 31


relief requested by the Debtors pursuant to the pleadings described herein (collectively, the “First

Day Motions”).

       7.         Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my discussions with other members of the Debtors’ management team

and the Debtors’ advisors, my review of relevant documents and information concerning the

Debtors’ operations, financial affairs, and restructuring initiatives, or my opinions based upon my

experience and knowledge. If called as a witness, I could and would testify competently to the

facts set forth in this Declaration on that basis. I am authorized to submit this Declaration on behalf

of the Debtors.

       8.         This Declaration is organized in three sections.

                        Section I provides background information about the Debtors, their business
                         operations, their corporate and capital structures, and the circumstances
                         surrounding the commencement of these chapter 11 cases.

                        Section II sets forth relevant facts in support of the First Day Motions.

                        Section III provides information required by Local Rule 1007-2.

                                        I.     BACKGROUND

       A.         The Debtors’ Business

       9.         Debtors Seabras 1 USA, LLC, a Delaware limited liability company (“Seabras

USA”) and Seabras 1 Bermuda Ltd., a Bermudian company (“Seabras Bermuda”) comprise,

together with their non-Debtor subsidiaries, the Company. The Company is the owner of a

submarine fiber optic cable system.

       10.        Specifically,   the   Company’s    primary    asset   is   a   10,800   km    subsea

telecommunications cable system connecting the U.S. with Brazil known as Seabras-1 (including

the terrestrial routes and assets referred to below, “Seabras-1”). Seabras-1 was completed and

brought into service on or about August 2, 2017, which is referred to as the ready-for-service date
                                               -3-
19-14007-smb         Doc 2   Filed 12/22/19    Entered 12/22/19 23:45:36        Main Document
                                              Pg 4 of 31


(“RFS Date”) and connects points of presence (“POPs”) in New York with POPs in Sao Paulo,

Brazil. Its expected life is estimated to be 25 years from the RFS Date. Seabras-1 includes the

subsea network from Avon-by-the-Sea, New Jersey to Praia Grande, Brazil as well as certain

terrestrial fiber routes extending into data centers located in New York City and Sao Paulo, Brazil.

Additionally, the Company owns an indefeasible right of use (“IRU”) for half of a fiber pair on

AMX-1. IRUs are long-term contracts with large fees typically paid up front at the beginning of

the contract term.




        Map showing Seabras-1 and AMX-1.

       11.     Although Seabras-1 is the primary asset of the Company, title to the subsea network

from Avon-by-the-Sea, New Jersey to Praia Grande, Brazil is not yet owned by the Company.

Title to that subsea network remains owned by Alcatel Submarine Networks (“Alcatel”), the party

that built the subsea network for the Company under a turnkey installation contract (the “EPC

                                                -4-
19-14007-smb      Doc 2     Filed 12/22/19    Entered 12/22/19 23:45:36         Main Document
                                             Pg 5 of 31


Contract”). Pursuant to the EPC Contract, Alcatel has provided the Company with a consent to

use the subsea network, pending payment in full of the amounts owed under the EPC Contract.

The remaining amount to be paid under the EPC Contract by the Company to Alcatel is

approximately $7 million, but that amount is not yet due or payable pursuant to the terms thereof

and has not been invoiced by Alcatel to the Company.

       12.     Seabras-1 operates as a six-fiber pair system with an initial maximum design

capacity of 72 terabits per second (Tbps). Cable landings for Seabras-1 are established in Wall

Township, NJ and Praia Grande, Brazil, and the system includes branching units for future

branches to be potentially installed to or near Virginia Beach (USA), Miami (USA), St. Croix

(USVI), Fortaleza (Brazil), Recife (Brazil), Rio de Janeiro (Brazil) and Porto Alegre (Brazil), but

no such branches exist at this time nor are there customer contracts or other sources of funds in

existence to enable the build of any such branch yet. Through Seabras-1, Debtor Seabras USA

sells international broadband capacity between the United States and Brazil, as well as other related

services, to its customers. In connection with its operations, two of Seabras USA’s critical POP

locations for Seabras-1 are located in data centers in New York City, located at 60 Hudson Street

and 111 8th Avenue, respectively (the “Data Centers”). Debtor Seabras USA also leases fiber

routes in New York City, as shown in the map below, that are an integral part of the Seabras-1

system. In addition, Debtor Seabras Bermuda has certain bank accounts located in New York City.




                                                -5-
19-14007-smb      Doc 2    Filed 12/22/19    Entered 12/22/19 23:45:36          Main Document
                                            Pg 6 of 31




       Map showing the fiber routes (blue lines) within Manhattan connecting to Seabras-1 through New
       Jersey


       13.     The Company derives its revenues from the sale and leasing of capacity on Seabras-

1 to telecommunications companies, internet service providers, content/cloud service providers,

financial institutions and large enterprises. The majority of the Company’s revenue since the RFS

Date of Seabras-1 is generated from the lease of capacity for terms of one or two years, with

payments made monthly during the term.

       B.      Corporate Structure and Operations

       14.     Non-Debtor Seabras Group, LLC (“Seabras SPV”), a Delaware limited liability

company, owns 100% of the membership interests in Debtor Seabras Bermuda. Seabras Bermuda

was formed to serve as the Company’s primary borrower under the A&R Facilities Agreement

(defined below) and in connection therewith, maintains certain bank accounts located in the United

                                                -6-
19-14007-smb      Doc 2     Filed 12/22/19    Entered 12/22/19 23:45:36          Main Document
                                             Pg 7 of 31


States. Debtor Seabras Bermuda has no significant operating activities, but directly owns 100% of

the membership interests in Debtor Seabras USA. Besides its ownership interest in Seabras USA,

Seabras Bermuda has over $40 million in cash in New York bank accounts, of which

approximately $31 million is held in restricted accounts related to the A&R Facilities Agreement.

In addition, Seabras Bermuda owns a small interest in subsidiary non-Debtor (described below).

       15.     Debtor Seabras USA owns all Seabras-1 network assets located outside of Brazil

(subject, as noted above, to Alcatel’s ownership under the EPC Contract), leases usage of POPs

located in certain data centers in the United States, holds relevant U.S. licenses and permits, and

generates revenue by selling capacity on Seabras-1. Seabras USA also owns the IRU for half of a

fiber pair on AMX-1 between Jacksonville, Florida and Rio de Janeiro, Brazil (referenced above),

but has not lit any capacity yet on this system and does not yet generate any revenue on that system.

Moreover, Seabras USA is the ultimate majority owner of two non-Debtor Brazilian companies:

(i) Seabras 1 Holdings Brasil Ltda. (“Seabras Brazil Holdco”); and (ii) Seabras 1 Brasil Ltda.

(“Seabras Brazil OpCo,” and collectively with Seabras Brazil Holdco, the “Brazilian

Subsidiaries”). Seabras Bermuda owns the portion of Seabras Brazil Holdco not held by Seabras

USA. With respect to the Brazilian Subsidiaries, Seabras Brazil Holdco’s sole purpose is to hold

the shares of Seabras Brazil OpCo. Seabras Brazil OpCo generally functions to own the Brazilian

Seabras-1 assets, hold the Brazilian licenses and permits with respect thereto, and generate revenue

by selling capacity on the Brazilian territorial portion of Seabras-1.

       16.     An organizational chart illustrating the Company’s corporate structure is attached

hereto as Exhibit A.




                                                 -7-
19-14007-smb         Doc 2      Filed 12/22/19      Entered 12/22/19 23:45:36               Main Document
                                                   Pg 8 of 31


        C.       Management Services Agreement

        17.      Although the Debtors own the assets described above and are the parties to

customer contracts and certain vendor contracts, neither of the Debtors are true operating

companies. The Company has no employees, has no computer systems for sales, finance or

network management, has no software licenses, and has no network operations centers. All

commercial operations for the Company, including all operations & engineering, sales, and general

& administrative functions, are provided on an outsourced basis by Seaborn Manager. Seaborn

Manager performs all of the Company’s business and commercial functions and pays all

operational costs and expenses of the Company (certain categories of which Seaborn Manager

causes the Company to pay directly and other categories of which are paid directly by Seaborn

Manager and reimbursed by the Company). An affiliate of Seaborn Manager is one of the equity

owners of Seabras SPV.

        18.      Seaborn Manager provides services to the Company pursuant to that certain

Management Services Agreement originally by and between Seaborn Manager and Seabras SPV,

dated December 18, 2015 (as amended and/or novated, the “MSA”), which was novated on

November 19, 2019 to Debtor Seabras Bermuda pursuant to that certain Management Services

Agreement Novation Agreement (the “Novation”).

        19.      Pursuant to the MSA, Seaborn Manager, which is operated by certain directors and

officers of the Debtors,2 is obligated to provide services covering substantially all of the operations

of the Company (collectively, the “Managed Entities”). Those services include, among others:

       Company Operations – cause the carrying out of all of the operations of the Managed
        Entities. This includes:


2
 Specifically, Larry Schwartz, Chief Executive Officer of the Debtors, Andy Bax, Chief Operating Officer of the
Debtors, and I, Chief Financial Officer of the Debtors, are also officers of Seaborn Manager. Larry Schwartz, Andy
Bax and I are also the sole members of the board of directors of Seaborn Manager.
                                                       -8-
19-14007-smb       Doc 2    Filed 12/22/19    Entered 12/22/19 23:45:36          Main Document
                                             Pg 9 of 31


             o (i) designing, planning, and managing substantially all work relating to or arising
               from Seabras-1 and related network infrastructure; and

             o (ii) performing all of the Managed Entities’ operations, sales and general and
               administrative management functions, including accounting, tax, reporting
               functions (financial, environmental or otherwise), accounts receivable, accounts
               payable, insurance, invoicing, payroll, cash management, maintenance of books
               and records, regulatory compliance, contracts negotiation and contracts
               management, property management, direct and indirect sales, channel strategies,
               pricing, corporate marketing and product marketing, human resources and
               information technology functions.

      Oversee Reorganization Activities – oversee any reorganization, bankruptcy proceedings,
       dissolution or winding up of any of the Managed Entities.

      Payment of Taxes – manage the calculation and payment of taxes payable, and the
       preparation and filing of all tax returns by the Managed Entities.

      Manage Bank Accounts - attend to the opening, closing, operation and management of all
       the Managed Entities’ bank accounts and the Managed Entities’ other accounts held with
       other financial institutions, including making any deposits and withdrawals reasonably
       necessary for the management of the Managed Entities’ day-to-day operations.

      Insurance Coverage - arrange for and manage commercially reasonable insurance coverage
       relating to the Managed Entities and their property and assets.

       20.      Additionally, Seaborn Manager performs services in connection with, inter alia,

financial planning, contract negotiations and execution, pre-installation and installation activities,

system/branch design, build management, commissioning and acceptance, sales support, and

marine reports. In short, the Company does not operate or function as a business, and Seabras-1

does not operate or function as a telecommunications network, without the roles and

responsibilities provided by Seaborn Manager under the MSA.

       21.      In exchange for its services under the MSA, Debtor Seabras Bermuda is obligated

to pay a management fee as detailed in the MSA.




                                                 -9-
19-14007-smb      Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36             Main Document
                                         Pg 10 of 31


       D.      Revenue and Assets

       22.     For the fiscal years ending December 31, 2017 and 2018, the Company’s revenue

was $2.2 million, and $12.9 million, respectively. For fiscal year 2019, the Company had revenue

of $11.9 million for the nine months ending September 30, 2019.

       23.     As of September 30, 2019, the GAAP book value of the assets of the Company

were approximately $432 million on account of:(i) $71 million in current assets comprised of trade

and other receivables and cash and cash equivalents (including $31 million of restricted cash); (ii)

$302 million in fixed assets comprised of: (a) property, plant, and equipment, (b) construction

work-in-progress, (c) leasehold improvements, and (d) capital leases; and (iii) $59 million of

investments in subsidiaries.

       E.      The Debtors’ Prepetition Capital Structure

A&R Facilities Agreement

       24.     As of the Petition Date, the Debtors had outstanding debt in the aggregate principal

amount of approximately $149,194,360 (the “Prepetition Secured Debt”). The Prepetition

Secured Debt was incurred pursuant to two facilities under that certain Amended and Restated

Facility Agreement, dated September 15, 2015, by and between, among others, Debtor Seabras

Bermuda, as Borrower, Debtor Seabras USA and the Brazilian Subsidiaries, as Guarantors, and

Natixis as, among other things, agent for the Lender parties thereto (the “A&R Facilities

Agreement”).

       25.     Substantially all of the Debtors’ assets are encumbered to secure the Prepetition

Secured Debt pursuant to that certain Offshore Security Agreement, dated September 15, 2015

(the “Offshore Security Agreement”) and related security documents. Further, Seabras SPV and




                                               -10-
19-14007-smb      Doc 2     Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                          Pg 11 of 31


Debtor Seabras Bermuda have provided share pledges in favor of Natixis, as Offshore Collateral

Agent, pursuant to that certain Offshore Share Pledge Agreement, dated as of September 15, 2015.

General Unsecured Obligations

        26.    With respect to general unsecured obligations, Debtor Seabras Bermuda’s sole

obligation concerns payments due pursuant to the MSA. Debtor Seabras USA’s obligations

concern payments due in connection with services provided by various third party vendors. As of

the Petition Date, to the best of my knowledge Seabras Bermuda is current on all of its payments

pursuant to the MSA. Debtor Seabras USA is current with respect to all of its payments except as

detailed in its voluntary chapter 11 petition.

        F.     Circumstances Leading to These Chapter 11 Cases

        27.    These chapter 11 cases have been filed, in part, because significant changes in the

subsea telecommunications industry have jeopardized the Debtors’ ability to meet their obligations

under the A&R Facility.

        28.    In this respect, as mentioned above, IRUs are long-term contracts with large fees

typically paid up front at the beginning of the contract term. IRUs contrast with leases, which tend

to be one or two years in length and have payments made monthly over the contract term. During

the underwriting stage for Seabras-1, it was assumed that most of the project’s revenue would be

generated from IRUs, not leases. Indeed, the A&R Facility’s amortization schedule and maturity

date was designed to capture much of the expected large cash payments associated with IRUs that

were anticipated to be received by Debtor Seabras Bermuda and its subsidiaries following the RFS

date.

        29.    Immediately following the closing of the financing for Seabras-1, however, the

market landscape changed. First, a competing larger and newer underwater cable project


                                                 -11-
19-14007-smb      Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                         Pg 12 of 31


commenced its build, which system had not been anticipated by the Company, its lenders, direct

and indirect shareholders, or their respective market consultants. Second, and compounding

problems, during the build of Seabras-1, the Brazilian economy collapsed and the so-called “Car

Wash” corruption scandal engulfed many of Brazil’s business and political leaders. The foregoing

resulted in severe price drops on the Seabras-1 U.S.-Brazil route, far lower than any of the

Company’s lenders, borrowers, direct and indirect shareholders and market consultants had

previously expected.

       30.     As a result of the foregoing, market participant behavior changed significantly.

Instead of larger purchases of IRUs with front-end payments of large cash amounts at high price

points, customers quickly shifted to purchasing small amounts of capacity for one-to-two year

terms as leases, which are paid monthly. For the Company, the consequence of this changed market

meant that the original amortization schedule and maturity date contemplated by the A&R

Facilities Agreement no longer reflected the reality of the Company’s business or industry.

       31.     In light of these challenges, Debtor Seabras Bermuda failed to meet its debt service

coverage ratio requirements for the relevant period ending September 30, 2019 pursuant to the

A&R Facilities Agreement (the “DSCR Breach”). As a result, there is an on-going event of default

under the A&R Facilities Agreement. Further, based on the Company’s current financial

projections, it does not expect to have sufficient liquidity to meet relevant debt service coverage

ratio requirements pursuant to the A&R Facility going forward, nor does it expect to be able to

make an upcoming $11 million principal and interest payment under the A&R Facilities

Agreement due March 31, 2020. Although the Debtors expect that the payments scheduled for

March and September 2020 will be able to be paid before the end of 2020 (due to a single large

customer receipt due in late 2020), it does not expect to be able to make future scheduled payments

                                               -12-
19-14007-smb         Doc 2     Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                             Pg 13 of 31


as they come due.


             II.     RELIEF SOUGHT IN THE DEBTORS’ FIRST DAY MOTIONS

        32.        The Debtors have filed, or will shortly file, a number of First Day Motions related

to the Debtors’ business operations and to facilitate the efficient administration of these chapter 11

cases. I have reviewed each of the First Day Motions, and the facts stated therein are true and

correct to the best of my belief. A description of the relief requested in and the facts supporting

each of the First Day Motions is set forth below. For the reasons discussed below, I believe that

the relief requested in the First Day Motions is necessary to allow the Debtors to operate with

minimal disruption during the pendency of these chapter 11 cases.

        A.         Joint Administration Motion

        33.        The Debtors seek entry of an order authorizing their chapter 11 cases to be jointly

administered for procedural purposes only. As set forth above, the Debtors are affiliated with each

other. I believe joint administration of these cases will avoid the unnecessary time and expense of

duplicative motions, applications, orders, and other papers and related notices that otherwise would

need to be filed in both of the cases absent joint administration. Accordingly, I believe joint

administration will save considerable time and expense for the court, the Debtors’ creditors and

parties-in-interest.

        B.         Motion to File Consolidated List of Creditors

        34.        The Debtors seek entry of any order: (i) authorizing the Debtors to file a

consolidated list of creditors in lieu of submitting separate mailing matrices for each Debtor, (ii)

authorizing the Debtors to redact certain personal identification information for individual

creditors, and (iii) granting related relief. I believe that permitting the Debtors to maintain a single

consolidated list of creditors, in lieu of filing a separate creditor matrix for each Debtor, is

                                                  -13-
19-14007-smb      Doc 2     Filed 12/22/19 Entered 12/22/19 23:45:36             Main Document
                                          Pg 14 of 31


warranted. Under the circumstances, reformatting the creditor list, preparing and filing separate

formatted creditor    matrices, and otherwise complying with the list-filing requirements will

unnecessarily burden the Debtors without any corresponding benefit to the estates.

       C.      Motion Extending Time to File Schedules and Statements and File
               Consolidated MORs

       35.     The Debtors seek entry of an order granting: (i) a 14-day extension of time to file

their schedules of assets and liabilities and statements of financial affairs (collectively, the

“Schedules and Statements”) beyond the deadline prescribed by Bankruptcy Rule 1007(c) and;

(ii) permission to file the monthly operating reports (each, an “MOR”) required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the

Executive Office of United States Trustees (rev. 11/27/13) (the “U.S. Trustee Guidelines”) by

consolidating the information required for each Debtor in one report that tracks and breaks out all

the specific information (e.g., receipts, disbursements, etc.) on a debtor-by- debtor basis. I believe

that cause exists to extend the deadline to file the Debtors’ Schedules and Statements given the

limited Debtor personnel available to collect the information, the competing demands upon such

personnel, and the time and attention the Debtors must devote to the chapter 11 cases and

restructuring process. The requested extension will enhance the accuracy of the Schedules and

Statements when filed, and help avoid the potential necessity of substantial subsequent

amendments, without prejudicing any party-in-interest.

       36.     Furthermore, I believe that consolidating the information required by the U.S.

Trustee Guidelines for each Debtor in one report will promote efficiency in these chapter 11 cases

without prejudicing any party-in-interest, as the MORs would accurately reflect the Debtors’

business operations and financial affairs.



                                                -14-
19-14007-smb       Doc 2     Filed 12/22/19 Entered 12/22/19 23:45:36               Main Document
                                           Pg 15 of 31


        D.      Case Management Motion

        37.     The Debtors seek entry of an order approving certain notice, case management, and

administrative procedures (the “Case Management Procedures”). I believe the Case

Management Procedures will facilitate service of notices, motions, applications, declarations,

objections, responses, memoranda, briefs, supporting documents, and other documents filed in

these chapter 11 cases (collectively, the “Court Filings”) that will be less burdensome and costly

than serving such pleadings on every potentially interested party, which, in turn, will maximize

the efficiency and orderly administration of these chapter 11 cases, while at the same time ensuring

that appropriate notice is provided, particularly to parties who have expressed an interest in these

cases and those directly affected by a request for relief.

        E.      Application to Retain Stretto as Claims and Noticing Agent

        38.     The Debtors seek entry of an order authorizing their retention of Stretto as claims

and noticing agent in the chapter 11 cases. The Debtors and their proposed counsel have reviewed

at least three (3) proposals from other court-approved claims and noticing agents to ensure a

competitive process. I believe that Stretto’s retention is the most effective and efficient method of

noticing creditors and parties-in-interest of the filing of the chapter 11 cases, as well as other

developments in the chapter 11 cases. Stretto will transmit, receive, docket, and maintain proofs

of claim filed in connection with the chapter 11 cases, which I believe is both necessary and in the

best interest of both the Debtors’ estates and their creditors. Accordingly, I believe that retention

of Stretto, an independent third party with significant experience in this role, to act as an agent of

this Court, is in the best interests of the Debtors, their estates and their creditors.

        F.      Cash Collateral

        39.     The Debtors seek entry of interim and final orders pursuant to 11 U.S.C. §§ 105,


                                                  -15-
19-14007-smb        Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36              Main Document
                                           Pg 16 of 31


361 and 363: (i) approving the Debtors’ use of cash collateral, as such term is defined in the

Bankruptcy Code (“Cash Collateral”), (ii) providing adequate protection to Natixis (the

“Facilities Agent”); and (iii) setting a final hearing pursuant to Fed. R. Bankr. P. 4001.

       40.     As detailed above, the Debtors are obligors under the A&R Facilities Agreement

pursuant to which the Prepetition Secured Debt is owing. Pursuant to the Offshore Security

Agreement, the Debtors have pledged and granted a security interest in substantially all of their

assets for the benefit of the Facilities Agent on behalf of itself and the other lender parties thereto.

Accordingly, immediate access to Cash Collateral is necessary for the continued smooth operation

of the Debtors’ business, payment of the management fee in accordance with the MSA, and

satisfaction of administrative expenses incurred in connection with the commencement of these

chapter 11 cases.

       41.     The Debtors propose to provide the Facilities Agent adequate protection, to the

extent of the aggregate diminution in value of the Cash Collateral, by providing: (i) postpetition

replacement liens on the accounts receivable of the Debtors, including cash generated or received

by the Debtors subsequent to the Petition Date, (ii) to the extent the replacement liens are

insufficient, superpriority claims over all other claims, and (iii) by making monthly adequate

assurance payments to the Facilities Agent. In so doing, I understand that the Debtors satisfy the

requirements of section 363(e) of the Bankruptcy Code to use Cash Collateral and ensure that the

value of said collateral is preserved for the duration of the proceedings.

       42.     The continuation of the Debtors’ operations presents the best opportunity for the

secured lenders party to the A&R Facilities Agreement to receive the greatest recovery on account

of their claims. To this end, the Debtors’ ability to make use of cash collateral is necessary in order

for Debtors to meet their day-to-day operational needs. Accordingly, immediate access to the cash

                                                 -16-
19-14007-smb        Doc 2      Filed 12/22/19 Entered 12/22/19 23:45:36             Main Document
                                             Pg 17 of 31


collateral is of the utmost importance, and ultimately, is critical in preserving the value of the estate

for all parties-in-interest.

        G.      Cash Management

        43.     Pursuant to sections 105(a) and 363(c) of the Bankruptcy Code, the Debtors seek

entry of interim and final orders: (i) authorizing, but not directing, the Debtors to maintain their

existing bank accounts and continue using their existing cash management system (the “Cash

Management System”); (ii) modifying certain operating guidelines relating to bank accounts set

forth in the U.S. Department of Justice, Office of the United States Trustee: Guidelines for

Debtors-in-Possession (the “U.S. Trustee Guidelines”); (iii) authorizing, but not directing the

payment of related prepetition obligations; (iv) authorizing, but not directing the Debtors to

continue using existing checks, business letterhead, purchase orders, invoices, envelopes,

promotional materials, and other business forms and correspondence (collectively, the “Business

Forms”); (v) modifying certain requirements under section 345(b) of the Bankruptcy Code; and

(vi) authorizing, but not directing, the continuation of various transactions relating to certain shared

management, general, administrative, and/or other similar shared services between the Debtors

(the “Intercompany Transactions”); and (vii) authorizing and providing for administrative-

expense-priority status to all claims arising postpetition in the ordinary course of business as a

result of an Intercompany Transaction (such postpetition claims, the “Intercompany Claims”).

        44.     The Cash Management System is comprised of seven (7) deposit accounts utilized

by the Debtors and are maintained at Deutsche Bank Trust Company Americas (“Deutsche”) and

JP Morgan Chase Bank, N.A. (“JP Morgan”), of which: (i) two are operating accounts, (ii) two

are revenue accounts and (iii) three are accounts maintained in connection with the Debtors’ loan

obligations, two of which are restricted accounts (the “Bank Accounts”). The Cash Management


                                                  -17-
19-14007-smb      Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                         Pg 18 of 31


System is governed by that certain Master Accounts Agreement, by and between Debtor Seabras

Bermuda, as Borrower, Debtor Seabras USA and the Brazilian Subsidiaries, as Obligors, TMF

Brasil Administração e Gestão de Ativos Ltda., as Onshore Account Bank and Onshore Security

Agent, and Natixis, as agent under the A&R Facilities Agreement (the “MAA”).

       45.     In the ordinary course of business, the Company utilizes the centralized Cash

Management System to allow for the collection, pooling, and transfer of funds generated by the

Company’s operations, which are then subsequently disbursed to meet the Company’s operating

needs and loan obligations. The flow of funds between the Bank Accounts is such that the

Company’s customer receipts are deposited into a revenue account held by Debtor Seabras USA

(the “Seabras USA Revenue Account”). Generally speaking, customer receipts are the only

source of cash that is generated from outside the Cash Management System. Pursuant to the MAA,

funds held in the operating accounts cannot exceed a certain amount. Therefore, the operating

accounts generally will only contain the anticipated amount necessary to pay operating expenses.

After the appropriate amounts are allocated for payment of operating expenses, the excess amounts

are transferred into a revenue account held by Debtor Seabras Bermuda (the “Seabras Bermuda

Revenue Account”). The Seabras Bermuda Revenue Account does not directly receive any

customer receipts, rather it is a repository from which loan-related interest payments and

management fees are paid. Moreover, when monetary needs present themselves, funds flow from

out of the Seabras Bermuda Revenue Account and into the entity that requires the resources.

       46.     The Cash Management system is an ordinary course, customary, and essential

business system which allows for the smooth flow of cash between the Debtors’ Bank Accounts

and non-Debtor affiliates. Any interruption in the Debtors’ ability to make use of this centralized

system, or to engage in Intercompany Transactions would result in a disruption of the Debtors’

                                               -18-
19-14007-smb          Doc 2       Filed 12/22/19 Entered 12/22/19 23:45:36                        Main Document
                                                Pg 19 of 31


business, ultimately damaging the Debtors’ estates.

                   III.     INFORMATION REQUIRED BY LOCAL RULE 1007

         47.      In accordance with Local Rule 1007-2, the information below, and the schedules

attached hereto, provide certain information related to the Debtors.3

         48.      Pursuant to Local Rule 1007-2(a)(3), to the best of my knowledge and belief, no

official committee or ad hoc group of creditors was organized prior to the Petition Date.

         49.      Pursuant to Local Rule 1007-2(a)(4), the Debtors’ petitions contain a list of holders

of the Debtors’ twenty (20) largest unsecured claims on a consolidated basis, excluding claims of

insiders.

         50.      Pursuant to Local Rule 1007-2(a)(5), Schedule 1 hereto lists the holders of the five

(5) largest secured claims against the Debtors on a consolidated basis.

         51.      Pursuant to Local Rule 1007-2(a)(6), I believe that as of end September 2019,

the Debtors’ unaudited consolidated financial statements, as prepared in accordance with U.S.

generally accepted accounting principles (“GAAP”), aggregated $394,659,192 in total assets and

$394,659,192 in total liabilities and equity.

         52.      Pursuant to Local Rule 1007-2(a)(7), I submit that there are no publicly traded or

held shares of the Debtors and the Debtors’ directors and officers do not hold any classes of shares,

stock, debentures or other securities of the Debtors.

         53.      Pursuant to Local Rule 1007-2(a)(8), I submit that, as described herein,

substantially all of the Debtors’ assets are encumbered in favor of Natixis, as agent for the lender


3
  The information contained in the Schedules to this Declaration shall not constitute an admission of liability by, nor
is it binding on, the Debtors. The Debtors reserve all rights to assert that any debt or claim listed herein is a disputed
claim or debt, and to challenge the priority, nature, amount, or status of any claim or debt. The descriptions of the
collateral securing the underlying obligations are intended only as brief summaries. In the event of any
inconsistencies between the summaries set forth and the respective corporate and legal documents relating to such
obligations, the descriptions in the corporate and legal documents shall control.
                                                          -19-
19-14007-smb      Doc 2     Filed 12/22/19 Entered 12/22/19 23:45:36             Main Document
                                          Pg 20 of 31


parties under the A&R Facilities Agreement. Moreover, certain property of the Debtors may be in

the possession of various other persons, including maintenance providers, shippers, common

carriers, materialmen, custodians, public officers, mortgagees, pledges, assignees of rents, secured

creditors, or agents. Providing a comprehensive list of the persons or entities in possession of the

property, their addresses and telephone numbers, and the location of any court proceeding affecting

such property is unnecessary under the circumstances and would be impractical.

       54.     Pursuant to Local Rule 1007-2(a)(9), Schedule 2 hereto provides a list of the

premises owned, leased, or held under other arrangement from which the Debtors operate their

businesses.

       55.     Pursuant to Local Rule 1007-2(a)(10), Schedule 3 hereto provides the location of

the Debtors’ substantial assets, the location of their books and records, and the nature, location,

and value of any assets held by the Debtors outside the territorial limits of the United States.

       56.     Pursuant to Local Rule 1007-2(a)(11), I believe that there are no actions or

proceedings, pending or threatened, against the Debtors or their property where a judgment against

the Debtors or a seizure of their property may be imminent.

       57.     Pursuant to Local Rule 1007-2(a)(12), Schedule 4 hereto provides a list of the

names of the individuals who comprise the Debtors’ existing senior management, their tenure with

the Debtors, and a brief summary of their relevant responsibilities and experience.

       58.      Pursuant to Local Rule 1007-2(b)(1)-(2)(A), I submit that the Debtors do not have

any employees. Rather, as provided above, the Debtors’ operational services are provided by

Seaborn Manager pursuant to the MSA. Moreover, the Debtors do not anticipate paying any

officers, stockholders, directors or consultants for the 30-day period following the Petition Date

other than $15,000-$20,000 in connection with business consulting services.

                                                -20-
19-14007-smb      Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                         Pg 21 of 31


       59.     Pursuant to Local Rule 1007-2(b)(3), Schedule 5 hereto provides, for the thirty

(30) day period following the filing of the chapter 11 cases, a list of estimated cash receipts and

disbursements, net cash gain or loss, obligations, and receivables expected to accrue that remain

unpaid, other than professional fees.

                                        IV.   CONCLUSION

       60.     This declaration illustrates background information about the Debtors, their

business operations, and circumstances surrounding the commencement of these chapter 11 cases.

                                          [Signature Page Follows]




                                                -21-
19-14007-smb    Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36   Main Document
                                       Pg 22 of 31




      Executed this 22nd day of December, 2019.
19-14007-smb   Doc 2   Filed 12/22/19 Entered 12/22/19 23:45:36   Main Document
                                     Pg 23 of 31


                                    Exhibit A

                               Organizational Chart

                                  [See attached]
19-14007-smb     Doc 2      Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                          Pg 24 of 31




                                         Seabras Group, LLC




            Seaborn                      Seabras 1 Bermuda
        Management, Inc.      MSA*              Ltd.                          Debt           A&R
      (“Seaborn Manager”)                    (“Seabras                                      Facility
                                            Bermuda”)**



                                         Seabras 1 USA, LLC
                                         (“Seabras USA”)**


                                                    ~100%

                                         Seabras 1 Holdings
                                             Brazil Ltda.
                                          (“Brazil Holdco”)

                                                    ~100%


                                        Seabras 1 Brasil Ltda.
                                           (“Brazil OpCo”)




    *MSA - Management Services Agreement under which Seaborn Manager manages the Company.
    ** Chapter 11 Debtor.
19-14007-smb       Doc 2      Filed 12/22/19 Entered 12/22/19 23:45:36            Main Document
                                            Pg 25 of 31


                                            SCHEDULE 1

          Consolidated List of the Holders of the Debtors' Five Largest Secured Claims

          Pursuant to Local Bankruptcy Rule 1007-2(a)(5), the following is a list of
  creditors holding the five largest secured claims against the Debtors, on a consolidated
  basis, as of the Petition Date.


  Creditor Name               Creditor Contact          Amount of Claim    Collateral Description
                                                                           and Value

  Natixis, as agent for the   1251 Avenue of the      $149,149,360        Substantially all assets of the
  lender parties under the    Americas                                    Debtors subject to certain
  A&R Facilities              New York, NY 10020                          Excluded Assets (as defined
  Agreement.                  Attn: Valérìe Du Mars,                      in the A&R Facilities
                              Director /Antony Perna,                     Agreement).
                              Director

                              68-76 Quai de la Rapée
                              75012 Paris, France
                              Attn: Jean-Louis Viala,
                              Executive Director
19-14007-smb       Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36       Main Document
                                          Pg 26 of 31



                                       SCHEDULE 2

       Summary of Debtors' Property From Which the Debtors' Operate Their Business

         Pursuant to Local Bankruptcy Rule 1007-2(a)(9), the following lists the location of
  the premises owned, leased, or held under other arrangement from which the Debtors operate
  their businesses as of the Petition Date.

  Property Address                    City, State, Zip code    Country      Owned or Leased

  60 Hudson Street                    New York, NY 10013       USA          Leased

  111 8th Avenue                      New York, NY 10011       USA          Leased

  14 Self Boulevard                   Carteret, NJ 07094       USA          Leased

  800 Secaucus Road                   Secaucus, NJ 07094       USA          Leased

  1400 Federal Boulevard              Carteret, NJ 07008       USA          Leased

  125 Belmont Drive                   Somerset, NJ 08873       USA          Leased

  165 Halsey Street                   Newark, NJ 07102         USA          Leased
  Telecom & Data Center Building
  2 Emerson Lane                      Secaucus, NJ 07094       USA          Leased

  1400 Wall Church Street             Wall Township, NJ        USA          Leased
                                      07719
19-14007-smb     Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36           Main Document
                                        Pg 27 of 31


                                        SCHEDULE 3

     Location of the Debtors’ Substantial Assets, Books and Records, and Nature and
                  Location of Debtors' Assets Outside the United States

         Pursuant to Local Bankruptcy Rule 1007-2(a)(10), the following provides the location
 of the Debtors' substantial assets, books and records, and the nature, location, and value of
 any assets held by the Debtors outside the territorial limits of the United States as of the
 Petition Date.

                              Location of Debtors’ Substantial
                                           Assets

        The Debtors’ primary asset is the U.S. and international portion of Seabras-1, as
 described above.

                             Location of the Books and Records

        600 Cummings Center, Suite 268Z, Beverly, MA, USA.

                          Debtors’ Assets Outside the United States

        As described above, portions of Seabras-1 are located outside of the United States.
19-14007-smb        Doc 2   Filed 12/22/19 Entered 12/22/19 23:45:36                      Main Document
                                          Pg 28 of 31


                                            SCHEDULE 4

                                   The Debtors’ Senior Management

          Pursuant to Local Bankruptcy Rule 1007-2(a)(12), the following provides the names
  of the individuals who constitute the Debtors' existing senior management, their tenure
  with the Debtors, and a brief summary of their responsibilities and relevant experience as
  of the Petition Date.

 Name/Position              Relevant Experience/ Responsibility                                   Tenure

 Larry Schwartz             Larry is the Chairman & Chief Executive Officer of Seaborn            Nov. 2010–Present
                            Manager. Larry is also CEO of each of the Debtors. He has led
                            Seaborn Manager from startup through its ECA-backed project
                            financing of Seabras-1 and is responsible for leading the
 Chairman and Chief         company’s growth. Larry previously served as CEO, board
 Executive Officer          member and one of the owners of the parent company of Global
                            Marine Systems Ltd., one of the world’s largest fleets of cable
                            ships and a leading installer of submarine fiber optic cable
                            systems. Larry led the acquisition of Global Marine from Global
                            Crossing in 2004 as well as its subsequent restructuring through a
                            company voluntary arrangement under UK insolvency laws and
                            then the asset acquisition of Red Sky Systems, a developer of
                            subsea network technology. He also previously served as a board
                            member of International Cableship Pte Ltd, a JV with Singapore
                            Telecom that provides subsea cable maintenance in South East
                            Asia.

                            Before entering the cable ship business, Larry served as a Senior
                            Vice President of Genuity Inc., a Fortune 1000 and Nasdaq-listed,
                            wholesale carrier with a global network infrastructure, and he also
                            served as Co-Head of Genuity’s Office of Technology &
                            Corporate Development. While there, he led the consolidation of
                            Genuity’s Tier I Global IP Infrastructure with and into Level 3
                            Communications via a pre-packaged chapter 11. Prior to Genuity,
                            Larry was an equity partner with Choate Hall & Stewart, where he
                            specialized in international communications & media transactions.
                            He began his career with White & Case, where he worked on
                            international project finance transactions, cross-border
                            restructurings, large-scale privatizations and M&A.

 Andy Bax                   Andy is Chief Operating Officer of Seaborn Manager and of the         Nov. 2010–Present
                            Debtors . He is responsible for leading all aspects of Seaborn
                            Manager’s global operations and engineering. Over the past three
                            decades, Andy has developed and brought into operation
 Chief Operating Officer    numerous transoceanic and regional submarine cable systems
                            connecting Africa, the Americas, Asia, Australia, Europe and the
                            Middle East.

                            Andy previously served as Head of Regional Submarine
                            Networks at Global Marine Systems, a preeminent subsea cable
                            installation company. Prior to Global Marine, Andy was an early
19-14007-smb        Doc 2   Filed 12/22/19 Entered 12/22/19 23:45:36                      Main Document
                                          Pg 29 of 31


 Name/Position              Relevant Experience/ Responsibility                                   Tenure

                            member of Global Crossing’s Network Team, where he brought
                            into service all of Global Crossing’s submarine networks, and he
                            led engineering and implementation of network upgrades and
                            provisioning of customer circuits on the global submarine
                            network.

                            Andy began his submarine telecom career with FLAG (FEA
                            Submarine System), where he was responsible for the successful
                            commissioning and bringing into service of all 15 segments of
                            the Europe to Asia submarine system and for the centralized
                            management of the entire system from the FNOC in Fujairah,
                            UAE.

                            Prior to Seaborn Manager, Andy led the project management for
                            a new 1,240 km submarine fiber optic cable system linking
                            Trinidad, Guyana and Suriname.

                            Andy served in the Royal Air Force where he received a degree
                            in Electronic Engineering and Aerospace Studies, and thereafter
                            entered the telecom industry with NYNEX in the UK..

 Roger Kuebel               Roger is Chief Financial Officer of Seaborn Manager and of the        Feb. 2014–Present
                            Debtors. He is responsible for managing all financial operations
                            as well as treasury and tax. Roger has previously worked
                            extensively in the wholesale carrier industry with other members
 Chief Financial Officer    of Seaborn’s management team when he was at Global Crossing
                            and Genuity.

                            Roger has served as Vice President and Treasurer for public
                            telecom and technology companies for the past 11 years. The
                            majority of his 20 plus year career has been in the telecom sector,
                            including senior finance positions at Global Crossing, Genuity
                            and GTE. He has led or played a key role in equity and debt
                            IPOs, telecommunications restructurings, and has extensive
                            experience in all aspects of financing, both in the bank and
                            capital markets. In addition to expertise in financing, Roger has
                            significant experience in operations analysis, financial planning,
                            tax planning, transfer pricing, insurance, management of
                            receivables and payables, mergers & acquisitions, financial
                            systems and processes, and reporting, both internally and
                            externally.

                            Roger most recently served as Vice President & Treasurer of
                            Aspen Technology, Inc. (Nasdaq: AZPN). He began his career in
                            manufacturing at a division of General Motors and spent four
                            years after graduate school at the consulting firm of Stern,
                            Stewart & Co. during that firm’s pioneering work on the concept
                            of Economic Value Added.

                            Roger has an M.B.A. from the University of Chicago, with a
                            specialization in finance, and a B.S. from Penn State, majoring in
                            Operations Management.
19-14007-smb        Doc 2      Filed 12/22/19 Entered 12/22/19 23:45:36                    Main Document
                                             Pg 30 of 31


 Name/Position                 Relevant Experience/ Responsibility                                Tenure

 Paul Cannon                   Paul is Vice President, Engineering & Operations of Seaborn        Sept. 2014–Present
                               Manager. Paul previously served as Vice President of Planning
                               and Design for Global Marine Systems as part of their joint
                               venture business, Huawei Marine Networks where he was based
 Vice President, Engineering   in Tianjin, PR China for 6 years.
 and Operations
                               Prior to Huawei Marine, Paul led the solution design team at
                               Global Marine Systems in the UK securing their first turnkey
                               system installation project, and later Huawei Marines first
                               repeatered project.

                               Paul began his submarine telecom career with Global Crossing as
                               a Network Specialist on their Pan European network where he
                               subsequently led the Network Operations team. Paul became
                               responsible for Global Crossing’s Pacific Crossing 1 cable
                               system and later became Global Implementation Manager,
                               merging both the marine and terrestrial project teams as they
                               planned, coordinated and executed in excess of 60 new build and
                               upgrade projects during a period of 12 months.

                               Paul studied Electrical Engineering and began his career in
                               telecoms with British Telecom plc. before moving to Tele-west
                               UK.

 Patrick Hill                  Patrick is the General Counsel and Corporate Secretary of          June 2016–Present
                               Seaborn Manager. He is also Corporate Secretary for the Debtors.
                               He is responsible for negotiating the company’s corporate
                               transactional agreements and commercial agreements, as well as
 General Counsel and           managing dispute resolutions with third parties. He plays a lead
 Corporate Secretary           role in all aspects of the company’s legal affairs, including
                               shareholder and board matters, intellectual property and
                               regulatory matters.

                               Prior to joining Seaborn in June 2016, Patrick was in-house
                               counsel at Boston Beer Corporation, where he focused on matters
                               relating to capital acquisition, real estate, procurement,
                               employment law, and leading contract negotiations with key
                               suppliers, all during a period in which Boston Beer achieved
                               historic year-over-year growth.

                               Patrick received a Juris Doctorate from Northeastern University
                               and a Bachelor’s Degree in Economics & Political Science from
                               Saint Michael’s College, where he graduated with honors.
19-14007-smb    Doc 2    Filed 12/22/19 Entered 12/22/19 23:45:36          Main Document
                                       Pg 31 of 31


                                       SCHEDULE 5

               Debtors' Estimated Cash Receipts and Disbursements for the
               Thirty-Day Period Following the Filing of the Chapter 11
               Petitions

           Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period
   following the Petition Date, the Debtors' estimated cash receipts and disbursements, net
   cash gain or loss, and obligations and receivables expected to accrue that remain unpaid,
   other than professional fees.

   Estimated Operating Cash Receipts               $1.1 million

   Estimated Cash Disbursements                    $4.5 million

   Estimated Net Cash Loss                         ($3.4) million

   Estimated Obligations Expected to Accrue        $3-5 million

   Estimated Uncollected Receivables               $1.9 million
